Citation Nr: 1146028	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-42 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from October 1993 to November 2005

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A hearing before the undersigned Veterans Law Judge was held at the RO in April 2011.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed on the claim of service connection.  Specifically, based on the Veteran's competent history of in-service injury to the knee and evidence of a current disability, a VA examination should be provided and an opinion obtained to determine whether the Veteran's left knee disorder is related to service.  The Veteran is currently residing in Oregon and the examination should be conducted there.  

The Board acknowledges that the record includes a positive nexus opinion from a private physician.  See September 2011 Kean statement.  The Board finds this opinion has limited probative value, however, because the physician relies on the Veteran's history of injuring his medial cruciate ligament in service, which is not corroborated by the record and which the Veteran is not competent to report.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request VA treatment records from the Portland, Oregon, VA medical facility.    

2.  Schedule the Veteran for an examination via the Portland, Oregon, VA medical facility to determine the nature and likely etiology of the reported left knee disorder.  The examiner should review the claims file.  For any diagnosed disorder, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent) that it onset in service or is causally related to service.  An explanation should be provided for any opinion expressed, preferably with discussion of the Veteran's history of in-service injury (and the corroborative lay statement), the in-service examinations and the September 2011 physician's statement.  

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


